Citation Nr: 1109414	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for allergies.  

5. Entitlement to service connection for migraines.  

6. Entitlement to service connection for nerve damage of the right foot.  

7. Entitlement to an increased rating in excess of 10 percent for lumbar spine degenerative joint disease.  



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1972 to May 1996.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several different rating actions of Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In March 2007, the RO continued and confirmed the prior 10 percent rating that was assigned for the service-connected lumbar spine degenerative joint disease.  The RO also denied claims for service connection for bilateral hearing loss and found that no new and material evidence was submitted for the claim for service connection for a "neck pain condition" (cervical spine disability).  

In August 2007, the RO denied a claim for service connection for tinnitus.  In August 2008, the RO denied a claim for service connection for migraine headaches, allergies and service connection for nerve damage to the feet.  In October 2009, RO granted a claim for service connection for nerve damage to the left foot.  The claim for service connection for nerve damage of the right foot remains on appeal.  

The issues of service connection for a cervical spine disability; bilateral hearing loss; allergies; migraines; tinnitus; and nerve damage of the right foot as well as entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1. An April 1997 RO decision denied service connection for a cervical spine disability; the Veteran did not file a substantive appeal and the decision became final.  

2. Evidence received since the April 1997 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision that denied a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a cervical spine disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1997, the RO denied a claim for service connection for "a neck disorder" in part because there was no evidence of a permanent and chronic disability.  The substance of the decision makes it clear that the Veteran's claim was for a cervical spine disability.  The Veteran filed a claim to reopen in January 2006.  In March 2007, the RO found no new and material evidence was received to reopen the claim.  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the April 1997 decision, the evidence in the claims file consisted of service treatment records; an October 1996 general VA examination report and the Veteran's statements.  

After the April 1997 decision, the evidence in the claims file consisted of more statements by the Veteran; VA medical records; a few service treatment records (received in April 2008) and a March 2009 letter from the Veteran's chiropractor.  

The previously not received service treatment records were a chest X-ray; a health survey from February 1996 (showing the Veteran exercised regularly and was not being treated for any health condition); and his February 1996 retirement examination.  The retirement examination showed the Veteran had normal spine alignment, full strength and full range of motion.  He did not wear a back brace or back support.  He stated he did not have swollen or painful joints or bone or other joint deformity.  He did state he had recurrent back pain.  This was explained in the physician's summary: He had low back pain since 1986 and the etiology was unknown.  It was a recurrent condition treated by manipulation with fair results.  

In the March 2009 letter, the chiropractor stated that the Veteran came for examination and treatment for neck pain in July 1999.  This pain had been bothering him five weeks.  After testing, palpable muscle spasms and edema in the cervical region were present.  X-rays showed a decreased cervical curve, decreased disc space as several levels of the cervical spine and osteophytes at C6.  The diagnosis was cephalgia with acute strains or sprains to the cervical spine, ligamentous instability, myofasciitis and localized evidence of nerve root irritation.  

The Board has considered 38 C.F.R. § 3.156(c), which states that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim VA will reconsider the claim "notwithstanding 38 C.F.R. § 3.156a" (explained above).  The kind of records would include, but are not limited to "service records that are related to a claimed in-service event, injury, or disease"; additional records forwarded by the Department of Defense (DoD) or service department; and declassified records.  38 C.F.R. § 3.156(c)(i)-(iii) (2010).  

The service treatment records submitted in April 2008 by the Veteran were not from DoD and were not declassified.  Id.  They also are not favorable for the Veteran's claim and are not related to the claimed in-service event or injury; a cervical spine disability.  As a result, the Board is adjudicating the claim as a new and material evidence claim under 38 C.F.R. § 3.156(a).  

The Board finds that new and material evidence has been received because the March 2009 chiropractor letter could help the Veteran to substantiate his claim for service connection for a cervical spine disability.  The letter describes a current disability, which was not shown at the time of the previous final denial.  In Shade v. Shinseki, 24 Vet. App. 110, 122 (2010), the United States Court of Appeals for Veterans Claims (Court) held that a claim is to be reopened when an element which was previously lacking (like no present disability) is shown.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the evidence is considered both new and material and the claim for a cervical spine disability is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability; to that extent the claim is reopened.  


REMAND

The claim for service connection for a cervical spine disability is remanded for a VA examination.  Service treatment records from 1987 show the Veteran had cervical strain; a December 1987 X-ray was normal.  A January 1988 neurosurgery record shows the Veteran complained of a history of left arm pain which had completely resolved except for interscapular pain.  The impression was a probable old cervical herniated nucleus pulposus.  The February 1996 retirement report of medical examination (as described above) showed no residuals or current cervical spine problems.  

At the October 1996 VA examination, it was noted that the Veteran retired from military 6 months prior.  He claimed to have had a backache since 1986 when he was in a plane that dropped suddenly and sprained his neck and back.  He said he sprained his neck and had tingling and numbness in his left arm.  His posture and gait were normal.  The head, face and neck were within normal limits.  An examination of the cervical spine showed no deformity or tenderness.  

Starting in December 2002 and up until December 2006, the Veteran complained of "arthralgias" but denied back pain other than his service-connected lumbar spine degenerative joint disease.  Muscle spasms were not found and neurological examination was normal.  In December 2006, the Veteran complained of neck pain.  Examinations of the neck, including neurological examinations, continued to be normal.  

As explained above, in March 2009, the Veteran's chiropractor wrote a letter stating that in 1999 the Veteran had been treated for his neck after the pain had been bothering him for five weeks.  X-rays showed a decreased cervical curve, decreased disc space as several levels of the cervical spine and osteophytes at C6.  The diagnosis was cephalgia with acute strains or sprains to the cervical spine, ligamentous instability, myofasciitis and localized evidence of nerve root irritation.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any cervical spine disability.  

The Veteran's claims for service connection for bilateral hearing loss and tinnitus are also remanded for a new VA examination.  The February 2007 VA examination report shows that the examiners could not determine whether the Veteran's currently diagnosed hearing loss was related to service.  The report also shows the following audiograms were not taken into account: June 1987; May 1992; and February 1996.  The February 1996 audiogram was on the Veteran's retirement examination which was not associated with the file until April 2008.  These audiograms show hearing within normal limits.  

Similarly, the February 2007 VA examiners could not determine whether the Veteran's tinnitus was related to service as the tinnitus was related to the bilateral hearing loss.  The February 1996 report of medical examination shows that the ears were normal upon examination.  On the report of medical history form, the Veteran did not report dizziness, ear trouble or hearing loss.  He denied problems with his ears at the October 1996 VA general medical examination, stated he had ringing in his ears at a December 2002 VA clinic record, and then denied ringing in December 2004, 2005, 2007, and 2008 in VA medical records.  On remand, a new VA examination is warranted for both the claims for service connection for bilateral hearing loss and tinnitus.  

A remand is also needed for the Veteran's claim for service connection for allergies; a VA examination is needed.  Service treatment records show the Veteran had an assessment of allergy symptoms in September 1976.  A February 1996 health questionnaire shows the Veteran was a smoker for 26 years, but the report of medical history from the same month is negative for diagnoses or symptoms of allergies.  

At the October 1996 VA general medical examination, the Veteran denied nose, sinus, mouth, and throat problems.  At a December 2002 VA clinic appointment he was diagnosed with seasonal allergies.  A September 2003 record from Dr. Walker showed a diagnosis of allergic rhinitis.  He said he did not use his allergy medication and denied symptoms at a December 2003 VA clinic appointment, but a July 2007 Dr. Walker record again shows a diagnosis of seasonal allergies.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any diagnosed allergies.  

The Veteran should also receive a VA examination for service connection for migraines.  August through November 1979 records show the Veteran initially reported having headaches and migraines.  When his Officer Training School (OTS) application was initially denied, he asserted he had never been diagnosed with migraines.  Eventually he was diagnosed with mild vascular headaches in October 1979.  A January 1980 allergy clinic consultation request noted the Veteran had headaches.  The provisional diagnosis was "probably resp[iratory] and food allergies."  Post-service medical records show the Veteran denied having headaches.  In his September 2007 claim, he said he had them and mentioned that he was almost denied getting into OTS because of his migraines.  On remand, the Veteran should receive a VA examination.  

An examination is also needed for the claim for service connection for nerve damage of the right foot.  It is important to note that the Veteran is already service-connected for Achilles tendonitis of the bilateral feet.  He is also service-connected for nerve damage of the left foot associated with status post neuroma removal.  Service treatment records show that a neuroma was removed from the left foot in 1983.  For the right foot, service treatment records from 1989 show an assessment of a ganglion cyst.  

It appears there is a mistake on the Veteran's February 1996 report of medical history examination.  The Veteran had a 3-centimeter surgical scar on the dorsal right foot (this scar was likely from the ganglion cyst removal).  He had full range of motion and was well-healed, not symptomatic.  On the report of medical history, he did report foot trouble.  The physician's summary stated that there was nerve removal from the right foot in 1983 secondary to nerve irritation due to calcium buildup.  This is likely erroneous, as the service treatment records show the treatment was for the left foot.  In any case, the Veteran had a full recovery and there were no complications or no sequelae.  

All VA records have shown the Veteran to have normal neurological evaluations of his right foot.  In December 2004, the Veteran was assessed with planter fasciitis.  In a November 2007 statement, the Veteran claimed that in service they removed a nerve from his left foot and it didn't go well so they elected not to have surgery on his right foot.  

Finally, the November 2007 VCAA letter lists the right foot (claimed as nerve damage to feet) as an increased rating instead of a claim for service connection.  

On remand, the Veteran should receive a new VCAA letter for his claim for nerve damage for his service-connected right foot as well as a new VA examination to determine if there is any right foot nerve disability.  

Finally, another VA examination is needed for the increased rating in excess of 10 percent for service-connected lumbar spine degenerative joint disease.  In March 2009, the Veteran's chiropractor submitted a letter stating that the Veteran came in 2008 complaining of low back pain with sciatica as a result of strenuous activity.  The chiropractor stated there was evidence of pain and sciatic radiculopathy.  The chiropractor opined that the Veteran would be subjected to exacerbations of his symptoms.  On remand, the Veteran should receive a new examination to determine the current severity of his service-connected lumbar spine degenerative joint disease.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied for the Veteran's claim for service connection for nerve damage to the right foot: 

(a) Notify the Veteran of the information and evidence necessary to substantiate his claim; 

(b) Notify the Veteran of the information and evidence he is responsible for providing; 

(c) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; 

(d) Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  

For any cervical spine disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above.  The rationale for all opinions should be provided.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss and his tinnitus.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner should determine the etiology of the Veteran's bilateral hearing loss disability, taking into account all of the documented hearing tests in his service treatment records; including the June 1987; May 1992; and February 1996 audiograms.  The examiner should determine the etiology of the tinnitus, if any.  The rationale for all opinions should be provided.  If the examiner cannot come to a conclusion, the examiner must state why no conclusion may be reached.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any allergy disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For allergy disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above.  The rationale for all opinions should be provided.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any migraine headache disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any migraine headache disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above.  The rationale for all opinions should be provided.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any nerve disability for the right foot.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any nerve disability for the right foot diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above; especially the description of the potential error in the February 1996 report of medical examination and history.  The rationale for all opinions should be provided.  

7. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine degenerative joint disease.  The claims file and a copy of this remand must be made available to and be reviewed by the examiners in conjunction with the examination.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

All pathology found on examination due to the service-connected lumbar spine degenerative joint disease should be noted in the report.  In particular, the examiner should discuss the Veteran's range of motion; whether the Veteran has muscle spasm, guarding or ankylosis; and the Veteran's spinal contour.  Deluca factors should also be discussed.  The rationale for all opinions should be provided.  

8. Re-adjudicate the Veteran's claims of service connection for a cervical spine disability; bilateral hearing loss; tinnitus; migraines; allergies; nerve damage of the right foot; and increased rating for lumbar spine degenerative joint disease.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The Veteran is advised that failure to report for his scheduled examination may result in the denial of his claim for an increased rating.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


